Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,226,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hopkins (applicant’s representative) on 8/16/2021.
The application has been amended as follows: 
*Note – all unlisted claims remain unchanged from the filing of 5/3/2021
Claim 51. (Currently Amended) An embolic protection device configured for implantation into a body vessel comprising:

and 
an end-piece having at least one prong formed from a shape memory or super-elastic material,
wherein:
the end piece is connected to an end of the filament,
the at least one prong is, in the undeployed state, positioned within a plane defined by an external surface of the end-piece.

Allowable Subject Matter
Claims 31-44, 46-52 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Jayaraman (US 2002/0010481) and Santamore et al (US 2002/0188170).
Jayaraman discloses a device capable of functioning as an embolic protection device configured for implantation into a body vessel comprising: a filament ([0080], i.e. nitinol wire) including an undeployed state configured for delivery via a lumen of a tube ([0084]; Figs. 24a, 24b) and a deployed state configured to assume a shape of a helix having a plurality of windings or turns (Figs. 8-21), and an end piece (40) including at least one prong (30, 129, 109 or 111) formed from a shape memory or super-elastic material ([0064], [0069], [0072]-[0079], [0082]), and upon transition of the filament from the undeployed state to the deployed state, the at least one prong of the end piece 
Santamore et al discloses the following limitations a device (Fig. 5) capable of functioning as an embolic protection device configured for implantation into a body vessel comprising: a filament (50) including an undeployed state configured for delivery via a lumen of a tube, and a deployed state configured to assume a shape of a helix (56) having a plurality of windings or turns (Figs. 5c, 5d) ([0114], the filament and its anchors are made of a flexible/spring-like material as disclosed in [0113], [0114] and thus capable of being flexed to have a undeployed state to within the lumen of a tube); and an end-piece (the linear segment extending from the ends of the coiled segment) having at least one prong (40) formed from a shape memory or super-elastic material ([0115]), wherein: the end piece is connected to an end of the filament (Figs. 5c, 5d), and upon transition of the filament from the undeployed state to the deployed state, the at least one prong of the end piece extends outwards from the end-piece to anchor the end of the filament in tissue ([0113]). However, the end piece of Santamore et al is the linear segment extending from the ends of the coiled segment and thus an end of the filament is not received within and connected to the end piece as per claim 31, nor is 
Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE M SHI/Primary Examiner, Art Unit 3771